Citation Nr: 0909292	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  03-08 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
and blood clots.

2.  Entitlement to service connection for asthma/bronchitis, 
claimed as a breathing disorder.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February to May 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In his December 2002 notice of disagreement (NOD), the 
Veteran requested a hearing at the RO before a local Decision 
Review Officer.  His hearing was scheduled and twice 
rescheduled at his request.  Finally, in a June 2004 letter, 
he withdrew his hearing request.  And he had indicated in his 
April 2003 substantive appeal (on VA Form 9) that he did not 
want a hearing before the Board either.  38 C.F.R. §§ 20.702, 
20.704 (2008).

More recently, however, the RO received in September 2008 the 
Veteran's response to the most recent July 2008 supplemental 
statement of the case (SSOC).  And although he indicated that 
he had no other information or evidence to submit, and that 
he wanted his case returned to the Board for further 
appellate consideration as soon as possible, he wrote on the 
bottom of the form that he still wanted to go before a judge 
on his case (presumably referring to a Veterans Law Judge 
(VLJ)).  He indicated that he had requested this type of 
hearing 3 times already, and that he wanted to exercise this 
right.  38 C.F.R. §§ 20.700(a), 20.703 (2008).  
So in December 2008, in response, the Board sent him a letter 
requesting that he clarify the type of hearing he wanted 
before a Veterans Law Judge of the Board.  The letter also 
indicated that if he did not respond within 30 days from the 
date of the letter, the Board would assume he did not want a 
hearing and proceed accordingly, deciding his appeal based on 
the evidence of record.  Since he did not respond to that 
letter, his hearing request is deemed withdrawn.  
38 C.F.R. §§ 20.702, 20.704 (2008).



In May 2007 the Board issued a decision denying additional 
claims the Veteran had appealed for service connection for 
diabetes mellitus and headaches.  However, the Board remanded 
his remaining claims - for service connection for a 
heart disorder and blood clots, a breathing disorder 
(asthma/bronchitis), and for a skin disorder, to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.

In this current decision the Board is deciding the claims for 
service connection for a heart disorder and blood clots and 
for a breathing disorder (asthma/bronchitis).  Regrettably, 
though, the Board must again remand the claim for service 
connection for a skin disorder because not all of the 
previously requested development concerning this claim was 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand confers on the Veteran, as a matter of law, the right 
to compliance with the remand directives); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (there need only be substantial 
compliance).  The remand will again be via the AMC.

FINDINGS OF FACT

1.  Private physicians' opinions suggesting a correlation 
between the veteran's current heart disorders and blood clots 
and vaccinations he received while in the military are too 
equivocal, nonspecific, or do not discuss the medical 
rationale.

2.  A VA respiratory (arteries and veins) examiner that 
evaluated the Veteran in July 2004, also for this necessary 
medical nexus opinion, advised that it would be mere 
speculation if he ventured an opinion on etiology.  

3.  Conversely, an expert allergy immunologist that more 
recently examined the Veteran in June 2008, as directed in 
the Board's May 2007 remand, determined it is less likely 
than not the vaccinations the Veteran received during service 
caused him to develop a heart disorder and blood clots.  This 
evaluating VA immunologist was unable to find any medical 
treatise or other evidence supporting such a correlation.  

4.  There also is no evidence of a heart disorder during 
service, within one year of the Veteran's discharge, or for 
many ensuing years to otherwise suggest this claimed linkage 
to the vaccinations in service.

5.  This same June 2008 VA specialist examiner, however, 
concluded favorably concerning the Veteran's breathing 
problem (asthma/bronchitis) - determining it is at least as 
likely as not this condition is related to the vaccinations 
the Veteran received during service.  This examiner explained 
that the evidence (including medical treatise evidence that 
he had considered) was insufficient to accept or reject a 
causal relationship between vaccines and allergic disorders, 
particularly asthma.


CONCLUSIONS OF LAW

1.  A heart disorder and blood clots were not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107(b) (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  But resolving all reasonable doubt in his favor, the 
Veteran's breathing disorder, namely asthma/bronchitis, was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2007); 
38 C.F.R. §§ 3.102, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in August 2001, July 2006 and May 2007:  (1) 
informed the Veteran of the information and evidence not of 
record that was necessary to substantiate his claims; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; and (3) informed him of 
the information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

For claims, as here, pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
and AMC complied with the requirements in Dingess when it 
sent VCAA notice letters in July 2006 and May 2007, the 
latter letter on remand, discussing the downstream disability 
rating and effective date elements of the claims and then 
went back and readjudicated the claims in the July 2008 SSOC.  


This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

So, here, even if arguably there is any deficiency in the 
notice to the Veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board had erred by relying on 
various post-decisional documents for concluding that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, but determining nonetheless that the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

If there was any deficiency in the notice to the Veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  He has been represented 
throughout his appeal by an accredited veteran's service 
organization, The American Legion, which presumably is 
knowledgeable of the requirements for him to establish his 
entitlement to service connection for a breathing disorder 
(asthma/bronchitis) and a heart disorder and blood clots.  
Indeed, they made arguments in several statements directly 
addressing the requirements for obtaining this VA benefit.



VA has done everything reasonably possible to assist the 
Veteran with his claims for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  This included 
providing a VA compensation examination in June 2008, by an 
expert allergy immunologist, to determine the etiology the 
conditions claimed and, specifically, whether they are 
attributable to vaccinations the veteran received while in 
the military.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claims.

Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed after 
service, on the basis of all the evidence, including 
pertinent service treatment records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  38 C.F.R. § 
3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).



In addition, certain chronic conditions, such as 
cardiovascular disease, will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10-percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A Veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  See also Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

II.  Whether the Veteran is Entitled to Service Connection 
for a Heart Disorder 
and Blood Clots

The Veteran claims his heart disorder and blood clots are a 
result of immunization vaccinations he received during 
service.  More specifically, he claims those vaccines altered 
his immune system and made him more prone to infection and 
allergic reactions.  For the reasons and bases discussed 
below, however, the preponderance of the evidence is against 
this claim, so it must be denied.

The veteran's service treatment records (STRs) make no 
reference to any heart problems or blood clot conditions 
during service - either in the way of relevant complaints 
(pertinent symptoms, etc.) or objective clinical findings 
(e.g., a diagnosis).  In this regard, his separation 
examination in May 1971 indicated that his heart was normal.  
This is probative evidence against his claim.  See Struck v. 
Brown, 9 Vet. App. 145 (1996).

There also is no objective clinical indication of heart 
disease or any variant of it, certainly not to a compensable 
degree of at least 10-percent disabling, within the one-year 
presumptive period following the conclusion of the Veteran's 
military service or, indeed, even for many ensuing years.

There is evidence of current hypertension, coronary artery 
disease (CAD), congestive heart failure (CHF), and recurrent 
blood clots.  But the Veteran acknowledged during his July 
2004 VA examination that the earliest manifestations of his 
hypertension and coronary artery disease were in 1989, so if 
true, meaning some 18 years after his military service had 
ended.  This, too, is probative evidence against his claim.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(ruling that a prolonged period without medical complaint can 
be considered, along with other factors, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

In any event, since the Veteran has the required current 
diagnoses of hypertension, CAD, CHF, and recurrent blood 
clots, so the required proof of current disability due to 
these conditions, the determinative issue is whether they are 
somehow attributable to his military service - and, in 
particular, to the vaccinations he received during service 
that he alleges caused or made him more susceptible to them.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  It is in this critical respect that 
his claim fails.

In support of his claim, the Veteran submitted physician's 
statements suggesting a correlation between these claimed 
conditions and his military service.  In July 2004, a private 
physician, Dr. G.E.H., indicated the Veteran received two 
vaccines during service - Adenovirus and Smallpox, which have 
a causal link to heart disease and "could" lead to cardiac 
inflammation.  Also in July 2004, Dr. M.W.K, another private 
physician, commented similarly that it is "possible" 
the Veteran developed idiopathic cardiomyopahty secondary to 
the Adenovirus vaccination.  

An absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  And by the same token, 
use of cautious language (like "could" be or "possibly" 
related to service) does not always express inconclusiveness 
in a doctor's opinion on etiology.  An etiological opinion 
should be viewed in its full context and not characterized 
solely by the medical professional's choice of words.  See 
Lee v. Brown, 10 Vet. App. 336, 338 (1997).

But that said, the Court has repeatedly declined to accept 
equivocal medical opinions as a basis for granting service 
connection because saying a condition is "possibly" related 
to service, or "may be" or "could be" related to service, 
or anything of this sort, is tantamount to saying this also 
just as well "may not" be the case.  See Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Medical evidence that is 
speculative, general or inconclusive in nature cannot be used 
to support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).  See also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996) and Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  
Hence, the Board finds these doctor's opinions far from 
definitive on the determinative issue of etiology and, 
therefore, of relatively little probative value.

The Veteran also provided a statement from Dr. W.F.W., Jr., 
yet another private physician, indicating that a cause-and-
effect relationship exists to a reasonable degree of medical 
certainly between the events the Veteran experienced during 
his military service and his present health status.  
Unfortunately, Dr. W.F.W., Jr., did not specify which health 
problems he was referring to or discuss the medical rationale 
for this opinion, so it, too, is of relatively little 
probative value.  Bloom v. West, 12 Vet. App. 185 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  See also 38 C.F.R. § 
3.102 (when considering application of the benefit-of-the-
doubt doctrine, reasonable doubt is one within the range of 
probability, as distinguished from pure speculation or remote 
possibility).

Because of these equivocal opinions, lack of medical 
rationale, and looming uncertainty over whether his current 
heart disorders and blood clots are attributable to the 
vaccinations he received in the military, the Veteran has 
twice had VA compensation examinations for a medical nexus 
opinion concerning this determinative issue of etiology.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) 
(VA adjudicators must obtain a medical examination and 
opinion when necessary to fairly decide a claim).

The Veteran had the initial VA compensation examination in 
July 2004.  The report of that evaluation reflects that he 
told the examiner that he had experienced a severe allergic 
reaction to Penicillin shortly after his discharge from the 
military, and that he had developed other allergies as well, 
such as to bee stings, shellfish, etc.  Further, he said that 
he had experienced chronic upper respiratory infections and 
bronchitis, as well as several instances of life-threatening 
anaphylaxis dating back to 1972.  He also told the VA 
respiratory examiner that his primary care physicians had 
labeled him as having unspecified immunocompromised.  The 
treatment and other records in his claims file, however, do 
not confirm this assessment.  The VA arteries and veins 
examiner advised that it would be mere speculation if he 
ventured an opinion on etiology.  He observed further that 
the veteran's case is a very complex situation, and that it 
will be very complex to resolve the issues involved.

The Board therefore remanded this case in May 2007, in part, 
to provide the Veteran another VA compensation examination - 
this time by an expert allergy immunologist, to determine 
whether the hypertension, CAD, CHF or blood clots 
is attributable to his military service - and, again, 
especially to the vaccinations in question.

The Veteran had this requested VA specialist examination in 
June 2008.  And to facilitate making this important 
determination of etiology, the examiner reviewed the 
veteran's claims file for his pertinent medical and other 
history.  During the examination the Veteran reported that 
his immune system had been altered since he was given the 
vaccinations in service.  In this regard, he contended that 
after his first series of shots he had generalized itching 
and papular lesions requiring hospitalization.  And he added 
that after receiving a second series of shots he got sick, 
again, but did not require hospitalization.  He said he had 
another reaction after the third series of vaccinations.  
Objective findings indicated that his blood pressure was 
140/90 and 130/90.  His vascular system had good carotid, 
radial and femoral pulses.  His heart had rhythmic beats.  
Based on the results of the objective physical evaluation, 
claims file review, and consideration of the other relevant 
evidence (including the opinions of the private physicians 
and medical treatise evidence on the subject), the VA expert 
allergy immunologist determined it is less likely than not 
that the vaccinations the Veteran received during his 
military service caused him to develop or are in any way 
related to his current heart disorder and blood clots.  In 
discussing the medical rationale of the opinion, the VA 
examiner explained that there simply was no medical treatise 
or other evidence suggesting such a linkage or correlation 
between vaccinations and the eventual development of heart 
disease and/or blood clots.  

Unlike the private doctors who had commented favorably, the 
expert allergy immunologist VA examiner that most recently 
evaluated the Veteran in June 2008, on remand, was far more 
definitive in his unfavorable opinion.  This VA examiner's 
opinion also has the proper factual foundation inasmuch as it 
was not just predicated on the clinical examination of the 
Veteran but also included consideration of his pertinent 
medical and other history.  See, e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 
(1995); and Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
There also is no "treating physician rule" that would give 
preference to the private doctor's opinions over the VA 
compensation examiner's opinion who admittedly may have 
evaluated or seen the veteran in consultation less 
frequently.  See, e.g., White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Chisem v. Brown, 4 Vet. App. 169 (1993).



In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the Veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a Veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the Veteran as 
lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008), the Court discusses, in great detail, how 
to assess the probative weight of private medical opinions 
and the value of reviewing the claims folder.  The Court 
holds that claims file review, as it pertains to obtaining an 
overview of the claimant's medical history, is not a 
requirement for private medical opinions.  The Court added, 
"[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion."

In the Neives-Rodriguez decision, the Court vacated the 
Board's decision because the Board had dismissed one of the 
two favorable private medical opinions solely on the basis 
that the physician had not reviewed the claims folder, 
without an explanation of why that failure compromised the 
value of the medical opinion.  By contrast, the Court held 
that, in rejecting the other private medical opinion, 
the Board had offered adequate reasons and bases for doing so 
(the doctor had overlooked pertinent reports regarding the 
veteran's medical history), and thus, the Board's rejection 
was not based solely on the failure to completely review the 
claims file.

Here, the Board is not rejecting the private doctors' 
opinions based on a failure to review the claims file, or on 
the basis of the Veteran's credibility (or lack thereof), 
especially since it is undisputed he received the 
vaccinations in question while in the military, as he is 
alleging.  So he is credible and the Board is not disputing 
this.  Rather, as explained, the Board is rejecting the 
private doctors' opinions either because they were too 
equivocal, nonspecific, or did not discuss the supporting 
medical rationale.

Indeed, even the initial July 2004 VA compensation examiner 
was unable to make the required etiological determination 
without speculating.  So his opinion fails for the same or 
similar reasons as the private doctor's.

Whereas, in comparison, the more recent June 2008 VA 
examiner's opinion does not have these shortcomings or at 
least not to this extent.  So, in sum, the most probative 
evidence goes against finding that the Veteran's heart 
conditions and blood clots were either directly or 
presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

In concluding this, the veteran's assertions also have been 
taken into account; however, as a layman, he does not have 
the necessary medical training and/or expertise to give a 
probative opinion on the initial manifestation of his heart 
disorder/blood clots and their etiology.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  He is competent to attest to 
symptoms he has personally experienced, both during service 
and during the many years since his discharge, but he is not 
competent to provide a diagnosis or findings with respect to 
such symptoms - including in terms of determining whether 
there is an etiological link between his heart disorder/blood 
clots and his military service.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); and Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a heart disorder and blood clots.  And as the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, VA 
must deny his appeal.



III.  Whether the Veteran is Entitled to Service Connection 
for Asthma/Bronchitis

The Veteran also claims his asthma/bronchitis is a result of 
the immunization vaccinations he received during service.  
More specifically, he claims those vaccines altered his 
immune system and made him prone to infection and 
allergic reactions.  And since, for the reasons and bases 
discussed below, the medical and other evidence indicates it 
is just as likely as not this occurred, this reasonable doubt 
must be resolved in his favor and this claim granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 
53-56 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

As already explained, to establish his entitlement to service 
connection, there must be:  (1) a medical diagnosis of the 
currently claimed disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Concerning the second requirement, the Veteran's STRs show 
that in February 1971 he complained of a sore throat.  The 
diagnostic impression was upper respiratory infection.  
Another record dated in April 1971 shows he received another 
diagnosis of an acute upper respiratory infection.  But his 
separation examination in May 1971 noted that his lungs and 
chest were clear and normal.

Where, as here, the Veteran may have experienced relevant 
symptoms during his military service, but it is legitimately 
questionable whether those symptoms were chronic (meaning 
permanent) or resulted in chronic residual disability, a 
showing of continuity of symptomatology following service is 
generally required to support the claim.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
But subsequent manifestations of the same disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id.  A 
demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza requirements discussed above.  Savage, 10 Vet. App. at 
495-496.

Regarding the first requirement mentioned, there is the 
required current evidence of upper respiratory tract 
infection symptomatology, asthma, and bronchitis.  So the 
determinative issue is whether these conditions are indeed 
attributable to the Veteran's military service, and in 
particular to the vaccinations he received in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

VA provided the Veteran a compensation examination in June 
2008, on remand, to determine whether his asthma/bronchitis 
is attributable to his military service, and again, 
specifically to the vaccinations he received in service.  
This examiner reviewed the veteran's pertinent medical and 
other history.  At the examination, he reported that his 
immune system had been altered since he was given those 
vaccinations.  He contended that after his first series of 
shots he had generalized itching and papular lesions 
requiring hospitalization.  And he added that after receiving 
a second series of shots he got sick, again, but did not 
require hospitalization.  He went on to note that he had 
another reaction after a third series of vaccinations.  
Objective findings indicated his lungs were clear to 
auscultation and percussion.  But most importantly, in 
response to the Board's remand directive for a medical nexus 
opinion, this VA examiner concluded the Veteran's 
asthma/bronchitis is at least as likely as not related to the 
vaccination he received during his military service.  The 
rational for this opinion was that the most recent evidence 
from the Institute of Medicine (IOM) shows there is 
insufficient evidence to accept or reject a causal 
relationship between vaccines and allergic disorders, 
particularly asthma.



So, in sum, the record establishes the Veteran had upper 
respiratory infections at least twice during service and that 
he received diagnoses and treatment for them.  He also has 
the required current diagnoses of these upper respiratory 
infections and asthma/bronchitis.  In this regard, his July 
2004 VA compensation examination specifically resulted in a 
diagnosis of chronic recurrent upper respiratory tract 
infections - which, itself, is a prima fascia indication he 
experiences this condition perpetually, so not just as an 
isolated, acute and transitory instance such as while 
in service.  Even more importantly, though, the June 2008 VA 
specialist examiner was unable to rule out the purported 
correlation between the vaccinations in service and the 
subsequent development of allergic disorders like asthma in 
particular.  This examiner indicated the medical evidence on 
this determinative issue neither confirmed nor discredited 
this possible correlation.  Consequently, as this VA examiner 
explained, it is just as likely as not the Veteran's current 
respiratory disorder is attributable to the vaccinations he 
received in the military.  When, as here, there is this 
reasonable doubt, this doubt is resolved in the Veteran's 
favor and his claim granted.  See Ashley v. Brown, 6 Vet. 
App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" rule, 
where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the Veteran shall prevail 
upon the issue).


ORDER

The claim for service connection for a heart disorder and 
blood clots is denied.

But the claim for service connection for a breathing 
disorder, asthma/bronchitis, is granted.




REMAND

The central basis of the veteran's assertion that he is 
entitled to service connection for a skin disorder is that 
his psoriasis, although admittedly a pre-existing condition, 
was nonetheless dormant until he received the immunizations 
during service, such that his immune system was permanently 
weakened.  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The Federal Circuit Court has adopted the General Counsel's 
position.  Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004).  The Veteran is not required to show that 
the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal 
standard attaches.  This holding replaced the previous 
standard under 38 C.F.R. § 3.304(b), which had required that 
if a condition was not noted at entry but was shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifted to the Veteran to show the condition 
increased in severity during service.

To assist in making these important determinations, and 
pursuant to the Board's May 2007 remand, VA furnished the 
Veteran a compensation examination by an expert allergy 
immunologist to determine first whether he clearly and 
unmistakably had an immune system disorder prior to entering 
the military in 1971, taking into account, among other 
things, his self-acknowledged history of psoriasis prior to 
service.  This self-reported history, alone, is insufficient 
to rebut the presumption of soundness at service entrance.  
See, e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability pre-existed service); Crowe v. Brown, 7 
Vet. App. 238 (1994) (supporting medical evidence is needed 
to establish the presence of a pre-existing condition); see 
also LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

The Board's May 2007 remand further indicated that, if the VA 
examiner determined the Veteran clearly and unmistakably had 
a preexisting skin condition, there also must be clear and 
unmistakable medical evidence this pre-existing 
skin condition was not chronically aggravated during his 
military service beyond its natural progression to rebut this 
presumption of soundness at service entrance.  Comment was 
specifically solicited as to whether any existing immune 
system disorder he may have had prior to service permanently 
increased in severity during service as a result of the 
immunizations he received in 1971.

Unfortunately, the VA physician that conducted this requested 
examination in June 2008, on remand, did not specifically 
answer these important questions.  The examiner only 
discussed his belief that the Veteran's skin condition, 
psoriasis, less likely than not was related to the 
vaccination - noting that, according to the medical treatise 
literature he had reviewed, the cause of psoriasis is 
unpredictable.  The examiner explained that it usually begins 
on the scalp or elbows and may remain localized in the 
original region for an indefinite period or completely 
disappear, recur, or spread to other parts.  Two of the chief 
features of psoriasis, added this examiner, are its tendency 
to recur and its persistence.  Rarely, however, he went on to 
note, patients with psoriasis may remain completely free of 
the disease for years.



So although this examiner discounted the notion that the 
vaccinations in service caused the Veteran's psoriasis, this 
examiner neglected to address the equally important issues of 
whether the Veteran clearly and unmistakably had psoriasis 
prior to beginning his military service and, if he did, 
whether there also is clear and unmistakable evidence this 
pre-existing condition was not aggravated by his military 
service (by those vaccinations, in particular) beyond its 
natural progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  And aggravation may not 
be conceded where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002) (holding that evidence of a temporary flare-
up, without more, does not satisfy the level of proof 
required of a non-combat veteran to establish an increase in 
disability).

Hence, additional medical comment is needed concerning this 
because the Veteran is entitled - as a matter of law, to 
substantial compliance with the Board's remand directives.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268 (1998).  And this has not occurred in 
this specific instance.

Accordingly, the claim for a skin disorder is again REMANDED 
for the following additional development and consideration:

1.  If the same expert allergy 
immunologist is available who conducted 
the June 2008 VA compensation examination, 
ask that he provide a supplemental opinion 
indicating whether the Veteran clearly and 
unmistakably had psoriasis or an immune 
system disorder prior to entering the 
military in 1971, taking into account, 
among other things, his self-acknowledged 
history of psoriasis prior to service.

If the Veteran clearly and unmistakably 
had a pre-existing condition, is there 
also clear and unmistakable medical 
evidence this pre-existing condition was 
not permanently aggravated during his 
service beyond its natural progression, 
and in particular as a result of the 
immunizations he received in 1971.

[Note:  this VA examiner has already 
commented sufficiently in the report of 
the June 2008 examination on whether those 
vaccinations in service caused the 
Veteran's psoriasis, concluding this is 
less probable than not.  But additional 
medical comment is needed concerning the 
additional issues of whether the psoriasis 
clearly and unmistakably pre-existed the 
Veteran's military service and, if it did, 
whether it also clearly and unmistakably 
was not aggravated by his service beyond 
its natural progression.]

Only if this same expert allergy 
immunologist is unavailable to provide 
further comment should the AMC schedule 
the Veteran for another examination

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  It is absolutely imperative 
that the examiner review the pertinent 
medical and other evidence in the claims 
file - including a complete copy of this 
remand, the results of the veteran's prior 
VA examinations, and the statements he has 
submitted from the private doctors.

2.  Then readjudicate the veteran's claim 
for service connection for a skin disorder 
in light of this additional evidence.  If 
the claim is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


